Exhibit 10.6

 

FBBH

FIRST BANK OF BEVERLY HILLS

 

March 4, 2003

 

BY FACSIMILE AND OVERNIGHT MAIL

 

175 South Beverly Drive Partnership

14515 Dickens St., No. 200

Sherman Oaks, CA 91403

 

Attention: Richard A. Gleitman

 

Re: First Bank of Beverly Hills /Extension of Lease for Premises

Located at 161-175 South Beverly Drive Partnership (“Landlord”)

 

Dear Richard:

 

Pursuant to Section 39 of that certain Standard Industrial/Commercial
Single-Tenant Lease-Net dated August 6, 1993 (“Lease”), Paragraph 63 of the
Addendum to Lease dated August 6, 1993 and Landlord’s Consent to Assignment of
Lease and Agreement dated June 13, 2000 (a copy of which is attached hereto for
your information), the First Bank of Beverly Hills (“FBBH”) hereby exercises of
the first of its two five-year extension options. Accordingly, the term of the
Lease shall be extended from October 1, 2003 until September 30, 2008.

 

Pursuant to the Lease, the maximum rental increase for the first year of the
extension option is 10% from the rent currently in effect. A 10% increase is
acceptable to FBBH. Accordingly, the rent from October 1, 2003 until September
30, 2004 shall be $24,200.00 per month.

 

If you have any questions, please do not hesitate to contact me.

 

Sincerely,

/s/ Joseph W. Kiley III

Joseph W. Kiley III

President and CEO

 

FIRST BANK OF BEVERLY HILLS F.S.B

23901 Calabasas Road, Suite 1050, Calabasas, CA 91302 Ÿ Toll Free (800) 515.1616
Ÿ Fax (818) 223.9531 Ÿ www.fbbh.com

 



--------------------------------------------------------------------------------

 

LANDLORD’S CONSENT TO ASSIGNMENT Of LEASE

AND AGREEMENT

 

This Landlord’s Consent To Assignment of Lease and Agreement (“Agreement”) is
made as of June 13, 2000, between 175 SOUTH BEVERLY DRIVE PARTNERSHIP (herein
called “Lessor”), FIDELITY FEDERAL BANK, A Federal Savings Bank (herein called
“Assignor”) and FIRST BANK OF BEVERLY HILLS, a Federal Savings Bank (herein
called “Assignee”).

 

WTTNESSETH:

 

WHEREAS 175 SOUTH BEVERLY DRIVE PARTNERSHIP and FIDELITY FEDERAL BANK entered
into a Standard Industrial/Commercial Single-Tenant Lease-Net for those premises
at 161-175 South Beverly Drive, Beverly Hills, California (the “Premises”),
dated as of August 6,1993, as amended by, (i) that certain Addendum to Lease
Agreement by and between Lessor and Fidelity Federal Bank; and (ii) that certain
Second Addendum dated September 30,1993 by and between Lessor and Fidelity
Federal Bank (collectively, the “Lease”).

 

WHEREAS Assignor now wishes to sell its Beverly Hills branch located at 161-175
South Beverly Drive, Beverly Hills, California to Assignee, which sale is
scheduled to close on or before June 30, 2000 (the “Closing Date”) and in
conjunction therewith assign its interest as the lessee under the Lease to
Assignee as set forth in that certain Assignment and Assumption (“Assignment
Agreement”), a copy of which is attached hereto as Exhibit A.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the undersigned hereby agree as follows:

 

Pursuant to Article 12 of the Lease, Lessor hereby consents to the assignment of
the Lease from Assignor to Assignee, and as of the Closing Date, Lessor shall
accept the Assignee as its lessee under the Lease, and consents that such
assignment shall include the right to exercise the Options set forth in
Paragraph 63 thereunder. Notwithstanding anything to the contrary contained
herein, Assignor acknowledges and agrees that it will remain liable under the
Lease during the original term and for one or both of the two five year option
periods set forth in the Lease if exercised by Assignee, and that nothing
contained herein shall serve to release Assignor from said obligations and
liability. Nothing contained herein shall be deemed a waiver of Lessor’s right
to approve any subsequent assignment or subletting.

 

As of the Closing Date, Assignee expressly agrees for the benefit of Lessor, to
assume, perform and be bound by the terms, covenants and conditions of the Lease
to be done, kept and performed by Assignor, and agrees that all other provisions
of the Lease as hereby amended shall remain in full force and effect.

 

Assignee hereunder represents, warrants and covenants in favor of Landlord that
Assignee is and shall remain a “financial institution” pursuant to Paragraph 53
of the Lease, that

 

1



--------------------------------------------------------------------------------

Assignee shall operate the subject premises as a retail bank branch and
specifically covenants to comply with the terms of Paragraphs 53 and 60 of the
Lease.

 

Notwithstanding anything to the contrary herein or in the Lease, if Landlord
declares a default under the Lease and based upon such default Landlord elects
to terminate Lessee’s right to possession or otherwise pursue Assignor for
damages, Landlord shall deliver a written notice to Assignor regarding same.
Unless Assignee cures the described default within thirty (30) days thereafter,
Assignor shall have the right within sixty (60) business days thereafter, at
Assignor’s sole and absolute discretion, to resume operations on the Premises
subject to the terms and conditions of the Lease. This Agreement may be executed
in counterparts (with a facsimile signature deemed sufficient until delivery of
the original) each of shall be deemed an original, and all of which taken
together, shall be deemed one and the same instrument. IN WITNESS WHEREOF,
Lessor, Assignor, and Assignee have caused this Agreement to be executed as of
the day and year first above written.

 

175 SOUTH BEVERLY DRIVE

PARTNERSHIP

     

FIDELITY FEDERAL BANK,

A Federal Savings Bank

By:  

/s/ Richard A. Gleitman

     

By:

 

/s/ James E. Stutz

Its:

 

Partner

     

Its:

 

President/COO

By:                

Its:

               

FIRST BANK OF BEVERLY HILLS,

a Federal Savings Bank

        By:  

/s/ Carl W. Raggio

           

Its:

 

EVP, Chief Banking Officer

           

 

2